DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
3.	Applicant’s amendment filed on February 9, 2021 is entered.
	Claims 1-6, 8-27, 29-40, 42-51, 53, 56-70, 75, and 79-89 have been canceled.

	Claims 7, 28, 41, 52, 54, 55, 71-74, 76-78, 90, and newly added claims 91 and 92 are pending and currently under consideration.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

8.	Claim 7, 28, 41, 52-55, 71-74, 76-78, and 90-92 are rejected under 35 U.S.C. 103 as being obvious over Ulrichts et al. (US 10,316,073) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342].

The applied reference has a least one common inventor Peter Ulrichts with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Ulrichts et al. teach and claim an isolated FcRn-antagonist consisting of a variant Fc region consists of two Fc domains consisting of SEQ ID NO:2 and SEQ ID NO:3 that are identical to the instantly recited SEQ ID NOs: 2 and 3 (e.g. see claims 1-10).  Ulrichts et al. teach a method of reducing the serum levels of an autoantibody in a subject suffering an antibody-mediated autoimmune disease such as myasthenia gravis which is an autoimmune channelopathy (e.g. see lines 59-67 in col. 4).  Ulrichts et al. further teach that the Fc domains can have N-linked bisecting GlcNAc attached to position 297 (e.g. see 33-67 in col. 15).  Regarding the dosage, Ulrichts et al. teach that the therapeutically active amount be in the rage from 10-500 mg/kg and administered intravenously or subcutaneously (e.g. see col. 17).  In the Example, Ulrichts et al. teach that cynomolgus monkeys were infused with 7 mg/kg of Fc-Abdeg or 70 about 10 mg/k (e.g. see Example 1).  

The reference teachings differ from the instant invention by not describing administering to a subject at a frequency of once every 7 days, intravenously administering at least a first dose intravenously and at least one subsequent dose administered intravenously or subcutaneously, or a first dose of 10mg/kg, 20 mg/kg or 25 mg/kg.

	However, Ulrichts et al. teach that the dosage of FcRn-antagonist and route of administration can be optimized by one skilled in the art based on routine experimentation:

	
    PNG
    media_image1.png
    396
    543
    media_image1.png
    Greyscale


In the Example, Ulrichts et al. teach that cynomolgus monkeys were infused with 7 mg/kg of Fc-Abdeg which reads on the claimed dosage of “about 10mg/kg”.

  Mezo et al. teach that the neonatal Fc receptor FcRn provides IgG molecules with their characteristic long half-lives in vivo by protecting them from intracellular catabolism and then returning them to the extracellular space (e.g. see Abstract).  Mezo et al. teach a phage-identified peptide SYN1436 capable of potent in vitro inhibition of human IgG-human FcRn interaction 


    PNG
    media_image2.png
    317
    770
    media_image2.png
    Greyscale

Given that autoimmune diseases are known to be chronic conditions, an ordinary skill in the art would be able to adjust the dosage regiment (e.g. administering once every 7 days with first dose administered intravenously and subsequently administered the FcRn antagonist via intravenously or subcutaneously at an amount of 10 mg/kg, 20 mg.kg or 25 mg/kg by routine experimentation.  As such, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Applicant’s arguments in conjunction with the Ulrichts declaration of attribution under 37 CFR 1.130 (A) have been fully considered but have not been found persuasive.

	Ulrichts asserts that the disclosures of prior art used by the Examiner to reject the pending claims are his work or the work of at least one of the co-inventors of the instant application.  As such, applicant asserts that Ulrichts et al. is not available as prior art.

	This is not found persuasive for following reasons:



	Here, the Ulrichts declaration does not provide reasonable explanation of the involvement of Ward Ober in the prior art patent.  As such, the Ulrichts declaration of attribution is insufficient to demonstrate that Ulrichts et al. is not a prior art.

	Applicant’s arguments in conjunction with the Howard declaration under 37 CFR 1.132  have been fully considered but have not been found persuasive.

	Applicant further argues that there is no reasonable expectation of success in dosing as recited.  Applicant relies upon the post filing date NPL Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) which discloses daily dosing at a dosage range of about 0.1 to 10,000 mg/kg or about 70 mg/kg.  Ulrichts et al. also teach that long serum half-life of IgG is due to the binding of the Fc region to FcRn and high molecular weight IgG would be less susceptible to be removed by kidney than Fc fragment.  The Howard declaration asserts that the unexpected result of clinical efficacies achieved by multiple weekly dosing (greater than 50% reduction in serum IgG level) than multiple daily doses as shown in Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS). As such, applicant argues that the weekly dosage is non-obvious to one of ordinary skill in the art.  The Howard declaration argues the prior art Ulrichts et al. in col. 15, Example 1, and Figure 1 discloses administered Fc-Abdeg (corresponding to efgartigimod) at dosage of 7mg/kg and Figure 4 shows depletion of tracer antibody foolowing single administration of Fc-Abdeg at 70 mg/kg.  The Howard declaration argues that the removal rate slows down to about half the original rate at one day after injection indicating a short half-life of the Fc-Abdeg. The Howard declaration asserts that the wildtype IgG (150 KDa molecular weight) has a half-life of 25 days, whereas Fc-Abdeg (60 KDa) is designed to block the FcRn receptor, once FcRn is saturated, a further increase of dose will not increase its effect.  



	
    PNG
    media_image3.png
    168
    591
    media_image3.png
    Greyscale

	The Howard declaration states that the instant application and the prior art both discloses short life of efgartigimod (1.5 days) but argues that the instant application in Example 6 compared two dosing regiments --- daily dosing and 4-day interval and shows the later was more effective in removing endogenous IgG.  The Howard declaration also asserts that Example 7 and Figures18-19 of the instant specification disclose dosage range from 10 mg/kg-100mg/kg and asserts 7 days post infusion the serum IgG level dropped to about 1% compared to immediately post infusion.  As such, the Howard declaration asserts that the prior art only contemplate daily dosing consistent with the half-life of 1.5 days of efgartigimod but the instant application discloses 4 day interval is more effective than daily infusion and it was a surprise result a 7-day dosing is comparable to the 4-day dosing.  Applicant asserts multiple weekly dosing with other FcRn antagonists have not been shown to enhance IgG depletion as shown in Ling LE et al. (Clin Pharmacol Ther, 2019, 105(4):1031-1039).

	As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to the Howard declaration’s assertion relying upon standard treatment of MG and specific dosage, note that most of the claims do not recite any disease nor do they recite any dosages, and thus read on any or all antibody-mediated autoimmune disease.  In addition, the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction.



For example, regarding dosage, the specification discloses a large dosage range in page 12 (specification as-filed):


    PNG
    media_image4.png
    195
    689
    media_image4.png
    Greyscale

	
	Regarding dosing frequency, the specification discloses large number of possible frequency:

    PNG
    media_image5.png
    261
    725
    media_image5.png
    Greyscale

	
	Applicant’s argument of unexpected results are inconsistent with the disclosure of the instant specification which discloses large dosage range in conjunction with the large number of possible administration frequency indicating that it is required to optimize the dosage regiment.



For example, in the instant specification, following relevant in vivo examples are summarized below:

Example 2, administered one time of Fc-Abdeg to cynomolgus monkeys with doses of 0.2 mg/kg, 2mg/kg, 20 mg/kg, and 200 mg/kg and shows a clear phamacodynamic effect was seen at 2 mg/kg and leveled out at 20 mg/kg and single administration reduces cynomolgus monkey IgGs by maximally 55% within 3-4 days. 

Example 6 discloses single dosage of 20 mg/kg daily and every 4 days and found dosing once every 4-days results in more profound and longer reduction of endogenous IgG.

Example 7 discloses infusion of various dosages of Fc-Abdeg in cynomolgus monkeys at 10 mg/kg, 30mg/kg, 50mg/kg, and 100mg/kg and observed that an intermediate pharmacodynamics effect was observed at 10mg/kg and leveled out at 30 mg/kg. 

Example 8 discloses Fc-Abdeg administered to cynomolgus monkey every 48h at dosage of 3mg/kg, 30mg/kg, and 100mg/kg for 15 infusions and showed that a clear drop in IgG levels in all tested doses and persisted until the end of treatment period.

Example 9 discloses that cynomolgus monkeys were infused i.v. dosage of 20 mg/kg of Fc-Abdeg and further received daily subcutaneous administration of Fc-Abdeg at 1, 3, or 5 mg/kg beginning 1 day after initial dose and continued for 12 days.  



Further, the unexpected results in the post filing date NPL Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) are not commensurate in scope with the instant claims. The most of the claims do not recite treating MG, nor do they recite any dosage and any duration, thus read on any dosage.  The NPL discloses that in Phase 1 study in healthy human volunteer 10mg/kg appears to result in lest object experiencing adverse effect, namely headache which is not readily detectable in the experiments disclosed in the instant specification using cynomolgus monkeys.  

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). As both bolus and continuous infusion are known to the ordinary artisan, it would have been obvious to optimize both the mode of administration as well as dosage amounts. 

	Here, all that remained to be achieved over the prior art was the determination that a frequency of once every 7 days wherein at least the first dose being administered intravenously and at least one subsequence dose administered intravenously or subcutaneously. Also note that the claimed about 10 mg/kg is within a previously suggested dose range and its corresponding dosing schedule as disclosed by Ulrichts et al. and Mezo et al.  Determination of suitable dosage of the FcRn-antagonist and the frequency of once every 7 days are considered a matter of routine experimentation and there for obvious to one of ordinary skill in the art.  The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ulrichts et al. and Mezo et al.). Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	As such, applicant’s arguments have not been found persuasive.
9.	Claims 7, 28, 41, 52, 54, 55, 71-74, 76-78, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity (Non-Confidential, Oct. 2013, reference on IDS) and Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS),  as evidenced by Howard et al. (Neurology 2019; 92(23):1-8) and Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) that ARGX-113 is a human IgG1 Fc fragment from residue D220-K447), and Derrick Jr. et al. (Biotechnology and Bioengineering, 2008, 100(6):1132-1143),  in view of Ober (US 2007/0041907, reference on IDS) and Mezo et al. [PNAS 2008, 105(7):2337-2342].

	ArGEN-X teach ARGX-113 that is an Fc region of human IgG1 containing five amino acid substitutions M252Y, S254T, T256E, H433K, and N434F (see page 3) and is capable of enhanced binding to FcRn at both pH6.0 and pH7.4 as compared to un modified Fc region, thereby, blocking the FcRn.  As a result, binding of unwanted circulating IgG to FcRn is blocked, leading to clearance of the unwanted IgG (e.g. see pages 5-6).  ARGX-113 can reduce serum immunoglobulin levels and clear pathogenic autoantibodies in autoimmune diseases such as ITP, Myasthenia gravis (see page 15). 

In Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), it was shown that ARGX-113 (an IgG1 Fc fragment modified in the same positions as the instant claims) occupies FcRn and thereby blocking recycling pathogenic IgG; and indicates therapeutic effect in broad range of autoimmune disease including ITP, CIDP, GBS, MMN, MG.  It was known that 

As evidenced by Howard et al., ARGX-113 is efgartigimod (see page 2). As further evidenced by Ulrichts et al. in last paragraph in left col. in page 4373, ARGX-113 is a human IgG1 Fc fragment from residue D220-K447.  As such, ARGX-113 would have the same amino acid sequence as the instantly claimed SEQ ID NO:2.  As to the instantly claimed SEQ ID NO:3, note that it is identical to SEQ ID NO:2 except the missing lysine residue at the C-terminus.  Derrick Jr. et al. teach the missing C-terminal lysine is a very common phenomenon observed in monoclonal antibodies and recombinant proteins and it is known that this modified antibody exhibits the same potency.  As such, SEQ ID NO:3 is an obvious variant of SEQ ID NO:2, the one amino acid residue difference at the C-terminal ends are due to a common phenomenon observed in recombinant producing process, and SQQ ID NOs: 2 and 3 would be expected to have the same potency.

The reference teachings differ from the instant differ from the instant invention by not teaching an N-linked glycan having bisecting GlnNAc attached to EU 297 of the Fc domain, administration frequency of once every 7 days, and administering at least first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously, and the dosage of about 10 mg/kg.  

Ober teaches that MHC class I related receptor FcRn is involved in the homeostasis of serum IgGs (e.g. see [0006]) and that the interaction of FcRn on mouse and human IgG1 have been mapped using site-directed mutagenesis of recombinant Fc-hinge fragment (e.g. see [0007]).  

Ober teaches an IgG1 molecule comprising Lys433 (433K), Phe434 (434F) and Tyr436 (436Y), wherein the IgG1 molecule further comprises Glu256 (256E), Tyr252 (252Y) and Thr254 (254T), and the IgG1 molecule can be an IgG1 heavy chain molecule or fragment thereof which does not have a light chain variable region (e.g. see [0014] and FIGS 3A, 3B, 3E, and 3F, and claims 1-44). Ober teaches that such IgG1 molecule can block the FcRn function in a subject 

Ober teaches that the human IgG1 variant with the mutations Tyr252, Thr254, Glu 256, Lys433, Phe434, and Tyr 436 can be produced by recombinant methods using well-known host cells such as NSO cells (e.g. see Example 1).  Given that the commonly known 297N residue in the Fc region in Ober was not mutated, the IgG1 Fc region would inherently comprise an N-linked bisecting GlcNac at position 297 when produced in host cells such NSO host cells. Since the office does not have a laboratory to test the reference Fc polypeptide, it is applicant’s burden to show that the reference Fc polypeptide ARGX-113 does not have a bisecting GlcNAc at EU 297 or does not have at least 50% of the molecules comprises N-linked glycan having a bisecting GlcNAc as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Mezo et al. teach that the neonatal Fc receptor FcRn provides IgG molecules with their characteristic long half-lives in vivo by protecting them from intracellular catabolism and then returning them to the extracellular space (e.g. see Abstract).  Mezo et al. teach a phage-identified peptide SYN1436 capable of potent in vitro inhibition of human IgG-human FcRn interaction (e.g. see left col. in page 2338).  Mezo et al. further teach that when the peptide SYN1436 was injected i.v. into mice at 10 mg/kg dosage once a day for 4 days, the peptide was able to reduce the level of human IgG by 90% at 120-hour compared to vehicle control and also was able to reduce the serum half-life of human IgG from 114 hours to 34 hours (e.g. see left col. in page 2339).  Furthermore, Mezo et al. inject SYN1436 into cynomolgus Monkeys and state in the right col. in page 2339:


    PNG
    media_image2.png
    317
    770
    media_image2.png
    Greyscale


	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known drug AGRX-113 were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ober and Mezo et al.).

	        It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	Applicant’s arguments in conjunction with the Howard declaration under 37 CFR 1.132 filed on July 13, 2020 have been fully considered but have not been found persuasive.



	This is not found persuasive for following reasons:

	The Howard declaration has been fully considered and has not been found persuasive for the reasons stated above.  Also note that most of the claims do not recite any disease nor do they recite any dosages, and thus read on any or all antibody-mediated autoimmune disease.  In addition, the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction.

Contrary to applicant’s arguments that the reference Antibody Force Company Presentation do not teach the instantly claimed FcRN-antagonist, note that the reference discloses the mode of action of ARGX-113 is via FcRn occupation thereby blocking recycling IgG.  While the reference does not specifically disclose homodimer and the amino acid sequence of ARGX-113, Howard et al. teach that ARGX-113 is an IgG1Fc fragment efgartigimod which is a human IgG1-derived Fc fragment (from residues D220-K447) having mutated at 5 residues ABDEG which are identical to the mutations within the instantly claimed SEQ ID NO: 2 (see Ulrichts et al. left col. in page 2).  As such, ARGX-113 would inherently have the same amino acid sequence as the instantly claimed SEQ ID NO:2 and the same structure of homodimer.



It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

	It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). As both bolus and continuous infusion are known to the ordinary artisan, it would have been obvious to optimize both the mode of administration as well as dosage amounts. 

	Here, all that remained to be achieved over the prior art was the determination that a frequency of once every 7 days wherein at least the first dose being administered intravenously and at least one subsequence dose administered intravenously or subcutaneously. Also note that the claimed about 10 mg/kg is within a previously suggested dose range and its corresponding dosing schedule.  Determination of suitable dosage of the FcRn-antagonist and the frequency of once every 7 days are considered a matter of routine experimentation and there for obvious to one of ordinary skill in the art.  Once again, the duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ober and Mezo In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	As such applicant’s arguments have not been found persuasive.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



11.	Claims 7, 28, 41, 52, 54, 55, 71-74, 76-78, and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47, and 49-55 copending USSN 15/821,104  (the ‘104 application) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342] for the reasons of record.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	Applicant argues Mezo et al. teaches away in that it teaches that once weekly dosing of the SYN1436 is less effective than dosing more frequently.  Applicant further argues that the Howard declaration under 37 CFR 1.132 asserts unexpected results.  As such, applicant argues that the rejection should be withdrawn.

	This is not found persuasive since the Howard declaration does not appear to address this provisional obviousness-type of double patenting.  Further, the Howard declaration has been fully considered and has not been found persuasive for the reasons stated above.

Furthermore, contrary to applicant arguments that Mezo et al. teach away from the instant invention including dosage frequency of once every 7 days, note that the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction. Meso’s weekly administering is effective in lower serum IgG levels by 50%. Therefore, an ordinary skill in the art would be motivated to administer the SEQ ID NO:2 in the copending claims at a weekly bases to achieve the purpose of lowering serum levels of In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A. As such, the copending claims would render obvious of the instant invention.

	As such, applicant’s arguments have not been found persuasive.

11.	Claims 7, 28, 41, 52, 54, 55, 71-74, 76-78, and 90-92 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS) and Roopenian (US 6,992,234) for the reasons of record.

	Applicant’s arguments in conjunction with the Howard declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive.

	Applicant argues that Antibody Force Company Presentation does not teach or suggest that the Fc variants are homodimers nor does it teach dosage regiments recited in the instant claims.  Applicant argues Roopenian does not teach the claimed dosing frequency of once every 7 days.  Applicant further argues that the Howard declaration under 37 CFR 1.132 asserts unexpected results.  As such, applicant argues that the rejection should be withdrawn.


	Further, Roopenian teaches transgenic knockout mouse comprising a homozygous FcRn disruption and a human FcRn transgenic (e.g. see ABSTRACT). Roopenian teaches that inhibitors of IgG protection by FcRn can be identified by using the transgenic knockout mouse (e.g. see col. 10).  Roopenian teach that inhibitors of FcRn include agents such as excess of isolated Fc region polypeptide or fragment thereof can be bound by FcRn functions to competitively inhibit biding of FcRn to intact IgG antibodies (e.g. see lines 10-24 in col. 11).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic), and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune diseases such as ITP and SLE as disclosed by Satoshi or Antibody Force Company Presentation or Roopenian. Modified Fc variant recited in the copending claims would have been expected to be superior relative the unmodified Fc fragment in blocking FcRn, thereby reduce serum Fc-containing polypeptide (e.g. autoantibodies) more effectively. 

As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	As such, applicant’s arguments have not been found persuasive.

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CHUN W DAHLE/Primary Examiner, Art Unit 1644